DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 in the reply filed on 7/9/2021 is acknowledged.
Claims 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/2021.

Claims 1-19 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more. The claim(s) recite(s) a composition comprising (i) a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present. This judicial exception is not integrated into a practical application because the micronized placental tissue, which is a natural product, is combined with a filler that is covalently bound to a chelating moiety and is not covalently bound itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding a filler to placental material does not structurally or functionally change the placental material.

Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite (i) a composition comprising a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present and a composition comprising 3 of 5 micronized amnion, ii) a biologically compatible filler, iii) a biologically compatible plasticizer, and iv) one or more chelating moieties, wherein the one or more chelating moieties are covalently bound to the amnion and/or the filler.  The composition comprising (i) a micronized placental tissue component, ii) one or more chelating moieties; and iii) a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the filler is the alternative that is rejected herein.  Thus, the claims do recite products of nature (the micronized placental tissue).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims recite micronized placental tissue.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in 
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, adding a filler to placental material does not structurally or functionally change the placental material.  It is well understood, routine and conventional to combine placental tissue with filler material (See e.g. Oh et al. The Journal of Craniofacial Surgery & Volume 22, Number 5, September 2011. 1557-1560).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (N, translation provided herein), in view of Daniel et al. (Reference 074 under “Foreign Patent Documents”, WO 2012/112410 A2. On Applicant’s IDS Dated 11/25/2019. Cited as “Morse et al.”), as evidenced by HouJou et al. (Reference 085 under “Other Documents” On Applicant’s IDS Dated 11/25/2019), in view of Markman et al. (Reference 094 under “Other Documents” On Applicant’s IDS Dated 11/25/2019).
Miura teaches a capsule composition (which reads on molded) comprising a film base of gelatin (which reads on a pharmaceutically acceptable excipient) and plasticizer (which reads on filler) with water-soluble polysaccharides (which reads on chelating moieties) cross-linked with Ca ions (which reads on a metal and reads on heterologously cross-linked), wherein the Ca ions are from natural material and wherein the natural material can be chorion (See abstract) and/or cow bone powder (See “Technical means” and Examples in translation, which reads on bone particles).  Miura further teaches that the calcium from chorion is present in an amount of 30 parts (which reads on a therapeutically effective amount of a pharmacologically active metal ion) and that the filler (plasticizer) is present in an amount of 
Miura does not expressly teach that the chorion is micronized or micronized amnion or crosslinked filler.
	Daniel teaches a composition comprising micronized amnion and chorion (See pages 24 and 34) and further comprising a crosslinking agent and that the composition can be molded (See page 15 and claim 43).  Daniel further teaches that the micronized composition further comprises a carrier and a filler, wherein the filler can be collagen (See claim 15) and the carrier/excipient can be water (which reads on a pharmaceutically acceptable excipient) (See page 15, last paragraph). Daniel further teaches that the cross-linking agent generally possesses two or more functional groups capable of reacting with proteins to produce covalent bonds. Daniel further teaches that the cross-linking agent possesses functional groups including hydroxyl groups, substituted or unsubstituted amino groups, carboxyl groups, and aldehyde groups and that the cross-linking agent crosslinks the amnion to the chorion  and/or tissue layer (please note that the cross-linking agent taught by Daniel is one and the same as disclosed in the originally filed specification of Applicant and reads on crosslinked to a filler, since Applicant defines a filler as any component of the composition other than amnion-See paragraph 0033 of the PGPub. Therefore, the cross-linking agent inherently heterologously cross-links the placental tissue and/or the filler, particularly since the placental tissue and the filler taught by Daniel is also one and the same as disclosed by Applicant in the originally filed specification) (See page 14, second paragraph).  Daniel further teaches that the composition can coat metals (See page 32, last paragraph. Please note that the chelating agent inherently covalently bonds with the metal- See Ref V). Daniel further teaches that the composition can be used to treat cancer in the reproductive system as well as cancerous tumors (See page 28).  Daniel further teaches that bone can be admixed with the micronized placental complex (See page 31, lines 25-27).
HouJou teaches that cisplatin can be encapsulated in a gelatin capsule for delayed release and that the cisplatin is retained by combining with a gel‐forming polymer inside the capsule. 
It would have been obvious to modify the composition used in the method taught by Miura by micronizing the chorion, to further include micronized amnion, and to combine the crosslinked chorion 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that a crosslinked micronized chorion and amnion could be combined with a filler and that metal crosslinked chorion could be combined with a filler and formulated into a gelatin capsule and that cisplatin could be formulated into a capsule, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
Thus, an artisan of ordinary skill would reasonably expect that combining crosslinked micronized amnion and chorion and cisplatin would be even more effective for providing a slow release capsule. This reasonable expectation of success would motivate the artisan to use crosslinked micronized amnion and chorion in combination with cisplatin to provide the instantly claimed capsule based upon the beneficial teachings of the above references.
Based upon the beneficial teachings of the cited references, the skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
.	

Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10/449,220. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are drawn to a composition comprising a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present.  The claims in the ‘220 patent are drawn to a composition comprising i) a micronized placental tissue component; ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler; wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present; and wherein a therapeutically effective amount of a pharmacologically active metal ion is chelated to the one or more chelating moieties.  The claims in the ‘220 patent anticipate the claims in the instant application.

 Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699